                                                                                  0   g~\{·t,,: ~-:·,>\·>1J}r
                         UNITED STATES DISTRICT COURT                                       · ,, ..
                                                                                 2020 HAR 16 AM II: 29
                     DISTRICT OF                  VERMONT
                                           -------"----'------                              CLE.Rt,
                                                                                BY_          lAvJ
                                                                               DEPUTY Ci[R:(              -
UNITED STATES OF AMERICA,                            )   Case     No: 5:12-CR-37
                                                     )
               Plaintiff,                            )   NOTICE OF APPEAL
                                                     )
       vs.                                           )
                                                     )
DEREK A. THOMAS                                      )
                                                    )
               Defendant                            )
_________________ )

NOW COMES,           Derek A. Thomas                      Defendant in the above captioned case, in Pro
Se and hereby gives his Notice of Appeal to the United States Court of Appeal for the Second
Circuit from the decision of this Honorable Court stated below:


Order Denying Relief Under 28 U.S.C. §2255, Dated: 02/17/2020




Respectfully submitted this 11th · day of_M_ar_ch
                                               _____ 2 0 ~




                                                                  NAME : Derek Thomas
                                                                  NUMBER: 08564-082
                                                                  FMC Devens,, Unit __G_-B_
                                                                  P.O. Box 879
                                                                  Ayer, MA 01432
